SUMMARY ORDER
Appellants, certain trade creditors of debtor Musicland Holding Corporation, appeal from a May 22, 2008, opinion and order of the United States District Court *37for the Southern District of New York (Robert W. Sweet, Judge), Buena Vista Home Entm’t, Inc. v. Wachovia Bank, N.A. (In re Musicland Holding Corp.), 386 B.R. 428 (S.D.N.Y.2008), affirming an order of the United States Bankruptcy Court for the Southern District of New York (Stuart M. Bernstein, Chief Bankruptcy Judge), Buena Vista Home Entm’t, Inc. v. Wachovia Bank, N.A. (In re Musicland Holding Corp.), 374 B.R. 113 (Bankr.S.D.N.Y.2007), dismissing appellants’ complaint for failure to state a claim upon which relief can be granted. We assume the parties’ and their counsel’s familiarity with the underlying facts and procedural history of this case, the opinions of the bankruptcy court and district court, and the issues raised on this appeal.
For substantially the reasons set forth in the opinion of the district court, affirming the order and judgment of the bankruptcy court, the judgment of the district court is hereby AFFIRMED.